DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits. Claims 1-20 are currently pending and addressed below.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 9-10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (US 2020/0081439), hereinafter referred to as Mukherjee, in view of Linder et al. (US 2020/0357129), hereinafter referred to as Linder, further in view of Yarbrough (US 2005/0001712), hereinafter referred to as Yarbrough. Mukherjee is considered analogous to the claimed invention because they are in the same field of using an autonomous vehicle to perform tasks in a data center. Linder is considered analogous to the claimed invention because they are in the same field of managing data centers. Yarbrough is considered analogous to the claimed invention because they are in the same field of using a movable barrier to manage access to a zone.

Regarding claim 1, Mukherjee teaches:
A system for servicing a data center using an autonomous vehicle (AV) comprising: the AV, wherein the AV is configured to: receive a task to perform within the data center ("A robotic manipulator (referred to in short as “robot” herein) is instructed to follow a route to replace parts within a datacenter." – see at least Mukherjee: paragraph 0033 lines 2-5) (The examiner notes that the robotic manipulator as taught by Mukherjee corresponds to the claimed autonomous vehicle, and following a route to replace parts within a datacenter corresponds to the claimed receiving a task to perform within the data center)
navigate from an initial location within the data center to a new location within the data center along a path extending through a portion of the data center, the path being determined automatically ("The robot control server then computes a route for a robot based on various factors such as current robot location, location of the parts that need to be removed, and/or location of the replacement parts." – see at least Mukherjee: paragraph 0033 lines 9-12) (The examiner notes that the computed route as taught by Mukherjee corresponds to the claimed determined path)
wherein the task is to service a server, from the plurality of servers ("Some embodiments include selecting a second subset of the plurality of computer components for replacement based on the predicted failure time." – see at least Mukherjee: paragraph 0061 lines 2-5) (The examiner notes that it is known in the art that data centers are used for storing computer devices which act as servers, and therefore a computer component as taught by Mukherjee corresponds to the claimed server),

Mukherjee does not explicitly disclose, but Linder teaches:
wherein the data center comprises a plurality of servers associated with a plurality of enterprise organizations ("These colocation facilities may be a data center or other facility, where a plurality of businesses or individuals may contract for space and infrastructure services for their computer equipment." – see at least Linder: paragraph 0005 lines 3-6) (The examiner notes that the plurality of businesses as taught by Linder corresponds to the claimed plurality of enterprise organizations)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Linder such that the data center comprises a plurality of servers associated with a plurality of enterprise organizations. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Linder’s use of a colocation data center which hosts equipment for a plurality of businesses with Mukherjee’s data center management system in order to allow multiple businesses to rent services from the data center (“Colocation centers generally, are a form of data center where computer equipment, space, and infrastructure such as power, cooling, and security, are available for rental to retail, commercial, other entities.” – see at least Linder: paragraph 0031 lines 1-4). Doing so would allow a plurality of business to use the data center to host and maintain computer equipment (“Such a space is generally available to a variety of customers with computer equipment.” – see at least Linder: paragraph 0031 lines 4-6).

Mukherjee does not explicitly disclose, but Yarbrough teaches:
and while navigating the path and in response to encountering a movable barrier disposed along the path, performing a procedure to bypass the movable barrier such that the AV can continue navigating along the path ("In some RFID system 151 implementations, the identified vehicle 154 may be granted access and the RFID computer 158 will cause access control barrier mechanism 169 to open the access barrier 170, permitting the identified vehicle 154 access to the facilities." – see at least Yarbrough: paragraph 0057 lines 11-15) (The examiner notes that the access barrier as taught by Yarbrough corresponds to the claimed movable barrier).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Yarbrough to perform a procedure to bypass an encountered movable barrier disposed along a path such that the AV can continue navigating along the path. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of encountering and bypassing a movable barrier with Mukherjee’s data center management system in order to have a barrier which prevents unauthorized access to a zone, while also allowing authorized access (“If the vehicle and users are not authorized access in decision block 266, the process follows the NO path to follow a DENY ACCESS protocol in block 268. If the users are authorized access, the process follows a YES path to decision block 270.” – see at least Yarbrough: paragraph 0072 lines 1-5). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Regarding claim 2, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Further, Mukherjee teaches:
wherein the task is to service a server, from the plurality of servers ("Some embodiments include selecting a second subset of the plurality of computer components for replacement based on the predicted failure time." – see at least Mukherjee: paragraph 0061 lines 2-5) (The examiner notes that it is known in the art that data centers are used for storing computer devices which act as servers, and therefore a computer component as taught by Mukherjee corresponds to the claimed server)
and wherein the new location within the data center is a location of the server within the data center ("A second route is created that visits the one or more racks containing the plurality of computer components." – see at least Mukherjee: paragraph 0061 lines 5-7) (The examiner notes that visiting a rack containing a computer component corresponds to the claimed new location which is the location of the server within the data center).

Regarding claim 6, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Yarbrough teaches:
wherein the AV is configured to perform the procedure to bypass the movable barrier by: providing, to a second device, identification information associated with the AV ("The RFID receiver 156 sends the vehicle identification data to the RFID computer 158. The RFID computer 158 processes the vehicle identification data or sends the vehicle identification data to the RFID server 160 for processing." – see at least Yarbrough: paragraph 0057 lines 5-9) (The examiner notes that the RFID computer as taught by Yarbrough corresponds to the claimed second device)
and wherein the system further comprises: the movable barrier, wherein the movable barrier is located within a zone of the data center that is managed by an enterprise organization, wherein the movable barrier prevents unauthorized access to servers, from the plurality of servers, within the zone ("If the vehicle and users are not authorized access in decision block 266, the process follows the NO path to follow a DENY ACCESS protocol in block 268." – see at least Yarbrough: paragraph 0072 lines 1-3) (The examiner notes that Denying access to a vehicle as taught by Yarbrough corresponds to preventing an AV from entering a zone),
and wherein the movable barrier is configured to: permit the AV access to the zone based on the identification information ("In some RFID system 151 implementations, the identified vehicle 154 may be granted access and the RFID computer 158 will cause access control barrier mechanism 169 to open the access barrier 170, permitting the identified vehicle 154 access to the facilities." – see at least Yarbrough: paragraph 0057 lines 11-15).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Yarbrough to use a movable barrier to prevent unauthorized access to servers within a zone, and to permit the AV access to the zone based on provided identification information. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of providing identification information to access a zone past a movable barrier with Mukherjee’s data center management system in order to have a barrier which prevents unauthorized access to a zone, while also allowing authorized access (“If the vehicle and users are not authorized access in decision block 266, the process follows the NO path to follow a DENY ACCESS protocol in block 268. If the users are authorized access, the process follows a YES path to decision block 270.” – see at least Yarbrough: paragraph 0072 lines 1-5). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Regarding claim 7, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Yarbrough teaches:
wherein the system further comprises: the second device, wherein the second device is a local data center control system and configured to: receive the identification information associated with the AV ("The RFID receiver 156 sends the vehicle identification data to the RFID computer 158. The RFID computer 158 processes the vehicle identification data or sends the vehicle identification data to the RFID server 160 for processing." – see at least Yarbrough: paragraph 0057 lines 5-9) (The examiner notes that the RFID computer as taught by Yarbrough corresponds to the claimed local data center control system);
grant the AV access to the zone based on the identification information; and provide instructions to the movable barrier permitting the AV access to the zone ("In some RFID system 151 implementations, the identified vehicle 154 may be granted access and the RFID computer 158 will cause access control barrier mechanism 169 to open the access barrier 170, permitting the identified vehicle 154 access to the facilities." – see at least Yarbrough: paragraph 0057 lines 11-15) (The examiner notes that opening the access barrier via the access control barrier mechanism as taught by Yarbrough corresponds to the claimed step of providing instructions to the movable barrier permitting the AV access to the zone);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Yarbrough to use a local data center control system to receive the identification information associated with the AV, grant the AV access to the zone based on the identification information, and provide instructions to the movable barrier permitting the AV access to the zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of providing identification information to access a zone past a movable barrier with Mukherjee’s data center management system in order to have a barrier which allows authorized access to a zone based on identification information (“If the users are authorized access, the process follows a YES path to decision block 270.” – see at least Yarbrough: paragraph 0072 lines 1-5). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Regarding claim 9, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Yarbrough teaches:
wherein the second device is the movable barrier ("The RFID receiver 156 sends the vehicle identification data to the RFID computer 158. The RFID computer 158 processes the vehicle identification data or sends the vehicle identification data to the RFID server 160 for processing." – see at least Yarbrough: paragraph 0057 lines 5-9) (The examiner notes that the RFID computer as taught by Yarbrough is connected part of the same RFID system which includes the access station and access barrier as seen in Fig. 9 of Yarbrough shown below. Therefore, the overall RFID system 151 as taught by Yarbrough is interpreted as being one device which consists of both a movable barrier and a computer for receiving identification information)


    PNG
    media_image1.png
    471
    699
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Yarbrough to receive the identification information associated with the AV at the movable barrier. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of providing identification information to a movable barrier with Mukherjee’s data center management system in order to have a barrier which allows authorized access to a zone based on identification information (“If the users are authorized access, the process follows a YES path to decision block 270.” – see at least Yarbrough: paragraph 0072 lines 1-5). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Regarding claim 10, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Further, Mukherjee teaches:
wherein the AV is configured to navigate from the initial location to the new location based on: receiving information associated with one or more identifiers located within the data center; and comparing the one or more identifiers with identifier information in memory of the AV to determine a location of the AV within the data center ("The shelf has a location identifier which, in the example, is a label 106. The label 106 on the shelf in the example has a rack number, a shelf number, and a computer readable code that is indicative of the location of the shelf in the data center." – see at least Mukherjee: paragraph 0037 lines 10-14).

Regarding claim 12, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Further, Mukherjee teaches:
wherein the system further comprises: a server maintenance system operatively coupled to the AV ("A robot control server 826 receives failure reports from servers (e.g., thru SNMP, TR069, or other suitable protocol) on the shelves. The control server 826 communicates routes/instructions to the robot(s) as maintenance records based on failure report information that can change dynamically." – see at least Mukherjee: paragraph 0050) (The examiner notes that the robot control server as taught by Mukherjee corresponds to the claimed server maintenance system),
wherein the server maintenance system is configured to: in response to determining the AV is located at the location of the server to be serviced, retrieve the server from a server rack ("Robot 500 is shown in position to pull out the target component 552 from a shelf of the rack 550." – see at least Mukherjee: paragraph 0042 lines 8-9) (The examiner notes that the target component pulled from a rack as taught by Mukherjee corresponds to the claimed server retrieved from a server rack).

Regarding claim 13, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 14, this claim is substantially similar to claim 2 and is, therefore, rejected in the same manner as claim 2 as has been set forth above.

Regarding claim 16, this claim is substantially similar to claim 6 and is, therefore, rejected in the same manner as claim 6 as has been set forth above.
Regarding claim 17, this claim is substantially similar to claim 7 and is, therefore, rejected in the same manner as claim 7 as has been set forth above.

Regarding claim 19, this claim is substantially similar to claim 9 and is, therefore, rejected in the same manner as claim 9 as has been set forth above.

Regarding claim 20, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Linder, further in view of Yarbrough, even further in view of Zhou (US 2021/0309363), hereinafter referred to as Zhou. Zhou is considered analogous to the claimed invention because they are in the same field of transferring an item between a vehicle and an individual.

Regarding claim 3, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Yarbrough teaches:
and wherein the system further comprises: the movable barrier, wherein the movable barrier prevents any individual from entering a zone of the data center ("If the person is not authorized access, the process follows the NO path and the RFID system 146 proceeds with a standard "DENY ACCESS" protocol." – see at least Yarbrough: paragraph 0067 lines 12-15) (The examiner notes that denying access as taught by Yarbrough corresponds to preventing any individual from entering a zone)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a movable barrier to prevent an individual from entering a zone of a data center. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of using a movable barrier to regulate access to a data center with Mukherjee’s data center management system in order to deny access to unauthorized individuals ("If the person is not authorized access, the process follows the NO path and the RFID system 146 proceeds with a standard "DENY ACCESS" protocol." – see at least Yarbrough: paragraph 0067 lines 12-15). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Mukherjee does not explicitly disclose, but Zhou teaches:
wherein the AV is configured to perform the procedure to bypass the movable barrier by placing the server within an opening of the movable barrier ("The interface opening 124 is capable of interfacing with the ground equipment 50, in order for the parcel 30 transfer between the ground facility 120 and the ground equipment 50." – see at least Zhou: paragraph 0026 lines 3-6)
and wherein the movable barrier is configured to: actuate the opening from a first position to a second position, wherein the server is accessible to an individual in the second position without the individual entering the zone ("the storage box 220 is movable, and makes the first access opening 222 exposed or blocked by movement of the storage box 220, so as to avoid obstructing a view from the window or from the balcony when the storage box 220 is not utilized by the user. Thus, the parcel transport system 10 realizes and facilitates the parcel 30 delivery between the user staying in the multi-storey building and the external equipment without a need for the user to go downstairs" – see at least Zhou: paragraph 0064 lines 23-31).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of Yarbrough with these above aforementioned teachings from Zhou to include with the movable barrier a device which allows the AV to place the server within an opening of the movable barrier, and wherein the movable barrier is configured to actuate the opening from a first position to a second position, wherein the server is accessible to an individual in the second position without the individual entering the zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Zhou’s movable storage box assembly with Mukherjee’s data center management system in order to allow transfer of an item between a vehicle and an individual in different zones (“The parcel transport system 10 is capable of delivering the parcel 30 between an external equipment (e.g. an unmanned aerial vehicle 40, a ground equipment 50, wherein the ground equipment may be an unmanned ground vehicle, and/or the like) and a user staying in the building 20.” – see at least Zhou: paragraph 0020 lines 5-10). Doing so would allow the individual to receive the server without having to move from their current zone to another zone (“Thus, the parcel transport system 10 realizes and facilitates the parcel 30 delivery between the user staying in the multi-storey building and the external equipment without a need for the user to go downstairs” – see at least Zhou: paragraph 0064 lines 28-31).

Regarding claim 4, Mukherjee in view of Linder, further in view of Yarbrough, even further in view of Zhou, teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Zhou teaches:
wherein the movable barrier is further configured to: receive a replacement server within the opening ("the first access opening 222 is used for the user to receive or send the parcel 30" – see at least Zhou: paragraph 0067 lines 5-7) (The examiner notes that sending a parcel via an opening of the device taught by Zhou corresponds to the claimed receiving of a replacement server through the opening of the movable barrier. The "configured to" language in the claim suggests intended use of the movable barrier, and while Zhou does not explicitly disclose the receiving of a replacement server, the system of Zhou is capable of performing the intended use of receiving a replacement server. In other words, the parcel as taught by Zhou may be a replacement server)
and actuate the opening from the second position back to the first position, wherein the replacement server is accessible to the AV in the first position ("alternatively, the transport assembly 400 delivers the parcel 30 to the ground facility 120, in order for the ground equipment 50 to take the parcel 30 away." – see at least Zhou: paragraph 0083 lines 5-7) (The examiner notes that the transport assembly delivering the parcel to a position where it is accessible to the ground equipment corresponds to actuating the opening back to the first position).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of Yarbrough with these above aforementioned teachings from Zhou to include with the movable barrier a device which is capable of receiving a replacement server within an opening of the movable barrier, and wherein the movable barrier is configured to actuate the opening from the second position back to the first position, wherein the replacement server is accessible to the AV in the first position. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Zhou’s movable storage box assembly with Mukherjee’s data center management system in order to allow transfer of an item between a vehicle and an individual in different zones (“The parcel transport system 10 is capable of delivering the parcel 30 between an external equipment (e.g. an unmanned aerial vehicle 40, a ground equipment 50, wherein the ground equipment may be an unmanned ground vehicle, and/or the like) and a user staying in the building 20.” – see at least Zhou: paragraph 0020 lines 5-10). Doing so would allow the individual to receive the server without having to move from their current zone to another zone (“Thus, the parcel transport system 10 realizes and facilitates the parcel 30 delivery between the user staying in the multi-storey building and the external equipment without a need for the user to go downstairs” – see at least Zhou: paragraph 0064 lines 28-31). Further, the replacement server accessible to the AV could then be used to replace a faulty server within the data center (“In embodiments utilizing a nearest location route, the robot is sent to the nearest location where component replacement is required.” – see at least Mukherjee: paragraph 0054 lines 3-5).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Linder, further in view of Yarbrough, even further in view of Ljubuncic et al. (US 2017/0247108), hereinafter referred to as Ljubuncic. Ljubuncic is considered analogous to the claimed invention because they are in the same field of a vehicle navigating in a data center.

Regarding claim 5, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Yarbrough teaches:
wherein the movable barrier prevents any AVs from entering a zone of the data center ("If the vehicle and users are not authorized access in decision block 266, the process follows the NO path to follow a DENY ACCESS protocol in block 268." – see at least Yarbrough: paragraph 0072 lines 1-3) (The examiner notes that denying access to a vehicle as taught by Yarbrough corresponds to preventing an AV from entering a zone)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Yarbrough to use a movable barrier to prevent an AV from entering a zone of the data center. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of using a movable barrier to deny access to an unauthorized vehicle with Mukherjee’s data center management system in order to have a barrier which prevents unauthorized access to a zone (“If the vehicle and users are not authorized access in decision block 266, the process follows the NO path to follow a DENY ACCESS protocol in block 268. If the users are authorized access, the process follows a YES path to decision block 270.” – see at least Yarbrough: paragraph 0072 lines 1-5). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Mukherjee does not explicitly disclose, but Ljubuncic teaches:
and wherein the AV is configured to perform the procedure to bypass the movable barrier by: determining a new path to the new location; and navigating the AV to the new location using the new path ("In some embodiments, the flight path management module 564 may be additionally configured to update the flight path in real time, such as when an obstruction (e.g., a human, a previously unidentified or unknown obstruction, etc.) is detected in the flight path." – see at least Ljubuncic: paragraph 0060 lines 12-17) (The examiner notes that updating a path upon detecting an obstruction corresponds to determining a new path to the new location and navigating the AV to the new location using the new path).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee in view of Yarbrough with these above aforementioned teachings from Ljubuncic to enable the AV to determine a new path to the new location when encountering a movable barrier, and navigate to the new location using the new path. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Ljubuncic’s method of updating a vehicle path when detecting an obstruction with Mukherjee’s data center management system in order to adjust the path to reach the destination while avoiding obstructions encountered during navigation (“It should be appreciated that the UAV 108 may navigate around or otherwise identify obstructions in the predetermined flight path such that the flight path can be successfully adjusted (i.e., the obstruction circumvented).” – see at least Ljubuncic: paragraph 0100 lines 6-10). Doing so would provide the benefit of allowing the AV to reach the new location despite the movable barrier acting as an obstruction along the path.

Regarding claim 15, this claim is substantially similar to claim 5 and is, therefore, rejected in the same manner as claim 5 as has been set forth above.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Linder, further in view of Yarbrough, even further in view of Hansen et al. (US Patent 9,934,477), hereinafter referred to as Hansen. Hansen is considered analogous to the claimed invention because they are in the same field of a vehicle navigating in a data center.

Regarding claim 8, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Hansen teaches:
wherein the local data center control system is further configured to: log an amount of time the AV is within the zone based on a second movable barrier associated with the zone ("e.g. the access control system 214 will have data indicating that the agent was in the domain for the requisite amount of time to have completed the scheduled task." – see at least Hansen: Column 11 lines 1-4) (The examiner notes that the data indicating that the agent was in the domain for the requisite amount of time as taught by Hansen corresponds to the claimed logged amount of time the AV is within the zone, and the access control system as taught by Hansen corresponds to the claimed second movable barrier).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Hansen to log an amount of time the AV is within the zone based on a second movable barrier associated with the zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Hansen’s monitoring of the time a vehicle spends in a zone with Mukherjee’s data center control system in order to compare the time spent in a zone with the time required to complete a task within that zone (“For example, the determination can be based upon a security level of the protected domain such as 102A-102N, a security clearance of the agent, a schedule of the agent, or a time requirement for completing a task.” – see at least Hansen: column 7 lines 52-55). Doing so would provide the benefit of allowing the system to provide or deny access in time-limited access situations (“Examples of such access permission grants are physical access to doors and passageways, …, time-limited access, etc.” – see at least Hansen: column 2 line 67-column 3 line 2).

Mukherjee does not explicitly disclose, but Yarbrough teaches:
and providing instructions to the movable barrier permitting the AV access to the zone ("In some RFID system 151 implementations, the identified vehicle 154 may be granted access and the RFID computer 158 will cause access control barrier mechanism 169 to open the access barrier 170, permitting the identified vehicle 154 access to the facilities." – see at least Yarbrough: paragraph 0057 lines 11-15) (The examiner notes that opening the access barrier via the access control barrier mechanism as taught by Yarbrough corresponds to the claimed step of providing instructions to the movable barrier permitting the AV access to the zone).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Yarbrough to use a local data center control system to provide instructions to the movable barrier permitting the AV access to the zone. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Yarbrough’s method of providing instructions to a movable barrier to allow access to a zone with Mukherjee’s data center management system in order to have a barrier which allows authorized access to a zone (“If the users are authorized access, the process follows a YES path to decision block 270.” – see at least Yarbrough: paragraph 0072 lines 1-5). Doing so would provide the benefit of ensuring that an entity’s equipment hosted at the data center is protected from unauthorized use (“It is highly desirable to maintain security for an entity's equipment to prevent computer equipment and/or data from that computer equipment being accessed accidentally or intentionally from an unauthorized party.” – see at least Linder: paragraph 0031 line 6-9).

Regarding claim 18, this claim is substantially similar to claim 8 and is, therefore, rejected in the same manner as claim 8 as has been set forth above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee in view of Linder, further in view of Yarbrough, even further in view of Howard et al. (US Patent 11,052,541), hereinafter referred to as Howard. Howard is considered analogous to the claimed invention because they are in the same field of identifying information in a data center.

Regarding claim 11, Mukherjee in view of Linder, further in view of Yarbrough teaches all of the elements of the current invention as stated above. Mukherjee does not explicitly disclose, but Howard teaches:
wherein the information associated with the one or more identifiers comprises a radio frequency (RF) signal and an identification image, and wherein the AV is configured to compare the one or more identifiers by comparing the RF signal and the identification image with RF signals and identification images in the memory (Regarding the RF signal: "In some embodiments, an RFID component may passively receive radio-frequency signals from stationary transmitters located in the network data center that transmit and impart location information to nearby autonomous robots" – see at least Howard: Column 3 lines 50-54 (The examiner notes that it is known in the art that RFID signals are recognized by comparing a detected signal to a signal stored in memory, as the signal would otherwise not be recognized)), (Regarding the identification image: "For example, one or more machining learning models are generated, built and/or updated. In some embodiments, if identifying a network device component is at least a portion of the task, machine vision learning may be implemented." – see at least Howard: Column 9 lines 48-52 (The examiner notes that machine learning methods involves training a model on images stored in memory, and therefore identifying components using machine vision learning corresponds to comparing the identification image with identification images in memory)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mukherjee with these above aforementioned teachings from Howard to compare the one or more identifiers by comparing the RF signal and the identification image with RF signals and identification images in the memory. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Howard’s method of identification using RF and image identification with Mukherjee’s data center management system in order to identify components in the data center (“For example, a convolutional neural network (CNN) with an input layer, one or more hidden convolutional, pooling, and/or fully connected layers, and an output layer may be trained to build a model to classify and identify components.” – see at least Howard: column 10 lines 52-56). Doing so would provide the benefit of allowing the AV to perform the required task involving the identified components (“An example of such a sequence may be to move the end effector of manipulator 110 of FIG. 1 to an identified component, then grab the component, then lift up on the component, and then pull the component.” – see at least Howard: column 11 lines 2-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/TUAN C TO/Primary Examiner, Art Unit 3667